DETAILED ACTION
Response to Remarks
Applicant’s arguments, filed on April 16, 2021, with respect to claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument except as noted below:  
Newly cited prior art Yu (US PGPUB 2012/0251268A1) teaches a self-drilling screw with a cylindrical shank 3 having a uniform diameter and threads 32 having trilobular thread edge profile in end view and teaches an improved screw where the triangular threads reduce screwing resistance (see paragraph 0001).  A person of ordinary skill in the art would be motivated to use the triangular-shaped geometry of the threads taught by Yu for screwing into sheet metals.  Since triangular threads reduce screwing resistance by reducing the contact area, this physical property will be applicable to screws used in sheet metal or screws used with a combination of materials.  Attention is also drawn to prior art Werthwein (US PGPUB 2013/0047414A1) which teaches a sheet metal screw with trilobular threads that are used to reduce the screwing resistance by reducing the contact area.  

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12, lines 8-9, recite following limitation which reads awkwardly: “wherein the shank has a substantially uniform base diameter along the first portion is a substantially uniform diameter”.  It appears that the Applicant is referring to a base diameter of the shank along the first portion that has a substantially uniform diameter as recited in claim 1.  Examiner recommends making the limitation read similar to as recited in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent 3238836A) in view of Werthwein (US PGPUB 2013/0047414A1), Yu (US PGPUB 2012/0251268A1), Okada et al. (US Patent 4323326A) and Birkelbach (US Patent 5882161).
Regarding claim 1,
Johnson discloses:
A sheet metal screw, comprising: a head end 10, an entry tip end 20 and shank 12 running between the head end 10 and the entry tip end 20.
wherein the shank 12 includes a first portion (portion with threads 14) that runs from proximate the head end 10 and toward the entry tip end 20 and includes a self-tapping thread 14.
a second portion (conical tapering portion below the threads 14) that runs from the first portion to the entry tip end 20 and forms a self-drilling tip (27, 28) that is unthreaded – see Figure 1.
wherein the shank 12 includes at least one flute (23, 24) on the self-drilling tip (27, 28).
wherein a base diameter 13 of the shank 12 along the first portion (portion with threads 14) is a substantially uniform diameter.
wherein a base diameter of the shank 12 along the second portion reduces in size when moving from the first portion (portion with threads 14) toward the entry tip end 20 to such that the self-drilling tip is defined as a tapered self-drilling tip.
wherein the at least one flute 23 runs from the entry tip end 20, along the primary portion with the taper angle and toward the first portion (portion with threads 14) of the shank.
wherein the self-tapping thread 14 begins proximate the head end 10 and extends toward the tapered self-drilling tip.
wherein the head end 10 defines an enlarged head with a lower surface facing the entry tip end 20, wherein the shank 12 has the substantially uniform diameter at a location of joinder of the shank 12 with the lower surface of the enlarged head 10, as shown in Figures 1-2.
wherein an entry tip segment of the tapered self-drilling tip is defined by an entry taper – tip 20 is tapered.  


a self-drilling, sheet metal screw with a tapered drilling tip and a entry taper angle α shown in Figure 1A of between 90-120 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Johnson to have the entry tip angle between 105-115 degrees similar to the one taught by Okada in order to provide a drill point that is angled to help get the screw started into the material as well as provide an efficient cutting angle.  

Johnson does not explicitly disclose thread angle of the self-tapping thread, but Werthwein teaches:
a sheet metal screw with self-tapping thread with a symmetric thread angle of 40-degrees is shown in Figure 11 (see paragraph 0047).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Johnson to have a symmetric thread angle between 30-48 degrees similar to the one shown in Werthwein in order to provide engagement and a good holding force into the sheet metals. 



a self-drilling, sheet metal screw with double threads to increase rate of feed (see paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Johnson to have a double lead thread similar to the one taught by Werthwein in order to increase rate of feed.   
Examiner also notes that the Applicant's original disclosure does not provide criticality of using a double lead thread screw.     

Johnson discloses that even though a particular thread form 14 is disclosed, that any of the many conventional threads may be used (see col 2, line 40).  Johnson does not disclose, but Yu teaches:
A self-drilling screw with a cylindrical shank 3 having a uniform diameter and threads 32 having trilobular thread edge profile in end view.
Yu teaches an improved screw where the triangular threads reduce screwing resistance (see paragraph 0001) and a person of ordinary skill in the art would be motivated to use the triangular-shaped geometry of the threads taught by Yu for screwing into sheet metals.  Since triangular threads reduce screwing resistance by reducing the contact area, this physical property will be applicable to screws used in sheet metal or screws used with a combination of materials.  
“The triangular thread portion has thread cusps in contact with the work piece, thus the friction force generated during screwing is smaller, and fastening efficiency is enhanced.” [0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread edge profile of the screw shown in Johnson to have trilobular thread edge profile similar to the one taught by Yu to reduce the contacting area with the object being drilled into which decreases the friction resistance.  Reducing friction will make the screw installation easier, quicker and require less energy, thereby saving tool battery power.  

Johnson shows a tapered self-drilling tip but does not explicitly disclose the taper angle, but Birkelbach teaches: 
a self-drilling, sheet metal screw where a primary portion of the tapered self-drilling tip has an angle of less than 30-degrees (see col 4, lines 32-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the taper angle of a primary portion of the tapered self drilling tip shown in Johnson to be less than 30-degrees similar to the ones taught by Birkelbach to allow optimum penetration of the screw tip into the material and to provide optimum discharge of drilling debris.
Since it has been held that where the general conditions of a claim are disclosed in the prior art (Johnson as modified by Birkelbach having taper angle less than .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Werthwein, Yu, Okada, Birkelbach further in view of Hulsey (US Patent 4568229A). 
Regarding claim 5,
Johnson (as modified) discloses that the entry tip segment is small (see col 3, line 50) but does not explicitly provide its axial length.  However, Hulsey teaches:
The axial length of the entry tip segment is shown as dimension “B” in Figure 1 of Hulsey.  Dimension “B” shown in Figure 1 is small when compared to the axial length of the conical portion 50.
Hulsey states: “Typically, the depth B of the end portion 30 for which the primary cutting edge alone is providing the cutting action may be slightly larger than the thickness of the sheet metal being cut, so that perforation is accomplished during the eccentric drilling operation.” [line 46, col 3]
Hulsey further states that typical thickness of the sheet metal used is between 0.030 – 0.050 inches (see line 29, col 1).  
Therefore, for a fastener whose conical portion 50 is 0.25-inches long and is used to drill into 0.030” thick sheet metal, the limitation that dimension “B” is no more than 20% of the length of the conical portion (i.e. 20% of 0.25 is 0.05) will be met. Furthermore, for e.g. a commercially available screw per ASME B18.6.3, 1/4”-14 self-drilling screw, type BSD, drill point 3, has a drill point/tip length of 0.393” and meets the limitation of the claim.   
Hence, the screw taught by Hulsey meets the requirement of the entry tip segment being no more than twenty percent of an axial length of the tapered drilling tip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Johnson (as modified in the rejection of claim 1) to have the entry tip segment whose axial length is no more than twenty percent of an axial length of the tapered drilling tip similar to the one taught by Hulsey so that perforation is accomplished during the eccentric drilling operation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent 3238836A) in view of Werthwein (US PGPUB 2013/0047414A1), Yu (US PGPUB 2012/0251268A1), Okada et al. (US Patent 4323326A), Kochheiser et al. (US PGPUB 2011/0217145 A1) and Birkelbach (US Patent 5882161).
Regarding claim 12,
Johnson discloses: 
A sheet metal screw, comprising: a head end 10, an entry tip end 20 and shank 12 running between the head end 10 and the entry tip end 20.
wherein the shank 12 includes a first portion (portion with threads 14) that runs from proximate the head end 10 and toward the entry tip end 20 and includes a self-tapping thread 14.
a second portion (conical tapering portion below the threads 14) that runs from the first portion to the entry tip end 20 and forms a self-drilling tip (27, 28) that is unthreaded – see Figure 1.
wherein the shank 12 includes at least one flute (23, 24) on the self-drilling tip (27, 28).
wherein the shank 12 has a substantially uniform base diameter along the first portion.
wherein the shank 12 has a reducing base diameter along the second portion when moving from the first portion toward the entry tip end 20 to such that the self-drilling tip is defined as a tapered self-drilling tip.
wherein the at least one flute 23 runs from the entry tip end 20, along the primary portion with the taper angle and toward the first portion (portion with threads 14)  of the shank.
wherein the self-tapping thread 14 begins proximate the head end 10 and extends toward the tapered self-drilling tip.

Johnson discloses a tapered entry tip segment but does not explicitly disclose angle of the tapered tip, however Okada et al. (hereinafter referred to as Okada) teaches:
a self-drilling, sheet metal screw with a tapered drilling tip and a entry taper angle α shown in Figure 1A of between 90-120 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Johnson to have the entry tip angle between 105-115 degrees similar to the ones taught by Okada 

Johnson discloses that even though a particular thread form 14 is disclosed, that any of the many conventional threads may be used (see col 2, line 40).  Johnson does not disclose, but Werthwein teaches:
a self-drilling, sheet metal screw with double threads to increase rate of feed (see paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw shown in Johnson to have a double lead thread similar to the ones taught by Werthwein in order to increase rate of feed.
Examiner also notes that the Applicant's original disclosure does not provide criticality of using a double lead thread screw.     

Johnson discloses that even though a particular thread form 14 is disclosed, that any of the many conventional threads may be used (see col 2, line 40).  Johnson does not disclose, but Yu teaches:
A self-drilling screw with a cylindrical shank 3 having a uniform diameter and threads 32 having trilobular thread edge profile in end view.
Yu teaches an improved screw where the triangular threads reduce screwing resistance (see paragraph 0001) and a person of ordinary skill in the art would be motivated to use the triangular-shaped geometry of the threads taught by Yu for 
“The triangular thread portion has thread cusps in contact with the work piece, thus the friction force generated during screwing is smaller, and fastening efficiency is enhanced.” [0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread edge profile of the screw shown in Johnson to have trilobular thread edge profile similar to the one taught by Yu to reduce the contacting area which decreases the friction resistance and facilitate penetration into sheet metal.  Reducing friction will make the screw installation easier, quicker and require less energy, thereby saving tool battery power.

Johnson discloses that even though a particular thread form 14 is disclosed, that any of the many conventional threads may be used (see col 2, line 40).  Johnson does not disclose, but Kochheiser et al. (hereinafter referred to as Kochheiser) teaches:
Kochheiser teaches a fastener for insertion into metal panels (see paragraph 0004).
Figure 1A shows thread with asymmetric thread angle.  
120 in Figure 1A faces towards the tip 108 of the fastener and therefore is the lead flank.  Kochheiser teaches an angle β (beta) of about 20-degrees (see paragraph 0017).
122 in Figure 1A faces towards the head 110 of the fastener and therefore is the trailing flank. Kochheiser teaches an angle γ (gamma) of about 20-degrees (see paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread profile shown in Johnson (as modified) to have asymmetric threads similar to the ones taught by Kochheiser to improve fastener’s resistance to backing out.  
“In at least some examples, the geometric configuration of the threads can improve the fastener's resistance to backing out over time after installation.” [0017]

Johnson shows a tapered self-drilling tip but does not explicitly disclose the taper angle, but Birkelbach teaches: 
a self-drilling, sheet metal screw where a primary portion of the tapered self-drilling tip has an angle of less than 30-degrees (see col 4, lines 32-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the taper angle of a primary portion of the tapered self drilling tip shown in Johnson to be less than 30-degrees similar to the ones taught by Birkelbach to allow optimum penetration of the screw tip into the material and to provide optimum discharge of drilling debris.
Since it has been held that where the general conditions of a claim are disclosed in the prior art (Johnson as modified by Birkelbach having taper angle less than 30-degrees), discovering the optimum or workable ranges (taper angle between 5-27 degrees) involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677